MEMORANDUM **
This court has reviewed the notice of appeal and accompanying documents filed August 3, 2007 in the above-referenced district court docket pursuant to the prefiling review order entered in this docket. The request for a certificate of appealability is granted and the district court’s order denying leave to proceed in forma pauperis in this habeas corpus proceeding is summarily reversed. See Naddi v. Hill, 106 F.3d 275, 277 (9th Cir.1997) (extra requirements of Prisoner Litigation Reform Act for prisoners proceeding in forma pauperis in civil cases do not apply to habeas corpus proceedings). The appeal is remanded for further proceedings consistent with this order.
A certified copy of this order served on the district court for the Eastern District of California shall constitute the mandate of this court.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.